15-2202
     Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 239 620
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   15th day of September, two thousand sixteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GURWINDER SINGH,
14            Petitioner,
15
16                    v.                                             15-2202
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Amy Nussbaum Gell, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Linda S.
28                                       Wernery, Assistant Director; Sarah
29                                       Byrd, Trial Attorney, Office of
30                                       Immigration Litigation, United
31                                       States Department of Justice,
32                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Gurwinder Singh, a native and citizen of India,

6    seeks review of a June 10, 2015, decision of the BIA affirming

7    a December 10, 2014, decision of an Immigration Judge (“IJ”)

8    denying Singh’s application for asylum, withholding of removal,

9    and relief under the Convention Against Torture (“CAT”).          In

10   re Gurwinder Singh, No. A200 239 620 (B.I.A. June 10, 2015),

11   aff’g No. A200 239 620 (Immig. Ct. N.Y. City Dec. 10, 2014).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions.     Yun-Zui Guan v. Gonzales, 432

16 F.3d 391, 394 (2d Cir. 2005).       The applicable standards of

17   review are well established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu

18   Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).      For

19   asylum applications like Singh’s, governed by the REAL ID Act,

20   the agency may, “[c]onsidering the totality of the

21   circumstances . . . base a credibility determination on”
                                     2
1    inconsistencies in an applicant’s statements and other record

2    evidence “without regard to whether” those inconsistencies go

3    “to the heart of the applicant’s claim.”     8 U.S.C.

4    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.      Here,

5    the agency’s adverse credibility determination is supported by

6    substantial evidence: the IJ identified multiple

7    inconsistencies and omissions in Singh’s testimony and

8    documentary evidence.

9        First, Singh provided inconsistent information about his

10   first alleged beating.    Singh testified that he went to the

11   hospital after the first beating, but omitted that information

12   from his application.      The IJ reasonably relied on this

13   omission, see Xiu Xia Lin, 534 F.3d at 166 n.3, particularly

14   as Singh’s documentary evidence also conflicted with his

15   testimony.   Singh testified that he went to the hospital the

16   day after the beating, but the hospital record he submitted

17   reflects that he was admitted the day of the beating.   Moreover,

18   though the hospital record indicates that Singh was unconscious

19   when he arrived, Singh testified that he was still conscious.

20       In addition, Singh testified that he went to the police

21   station after that first beating and then to the hospital the
                                    3
1    next    day,     but    his   father’s     affidavit    contradicts   that

2    testimony.       It reports that Singh’s father took Singh to the

3    hospital first, then went with the village sarpanch to report

4    the beating to the police.        Although Singh insisted that he went

5    to the police station after the first attack, neither his

6    father’s nor the sarpanch’s affidavits confirm his testimony.

7           Second,    the    IJ   reasonably    relied     on   inconsistencies

8    regarding the second alleged beating.                Both Singh’s asylum

9    application and testimony reflected that, after he reported the

10   second beating, he and his father were summoned back to the

11   police station and the police threatened them with violence if

12   they would not drop the case.                However, Singh’s father’s

13   affidavit omitted this return to the police station.                See Xiu

14   Xia Lin, 534 F.3d at 166 n.3.        Although asked, Singh was unable

15   to explain any of the above inconsistencies.                 See Majidi v.

16   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

17   do more than offer a plausible explanation for his inconsistent

18   statements . . . he must demonstrate that a reasonable

19   fact-finder would be compelled to credit his testimony.”

20   (emphasis in original; internal quotation marks omitted)).

21          Given the inconsistency findings, the totality of the
                                          4
1    circumstances    supports   the   agency’s    adverse    credibility

2    determination, which is dispositive of all of Singh’s claims

3    for relief.   Xiu Xia Lin, 534 F.3d at 165-66; Paul v. Gonzales,

4    444 F.3d 148, 156-57 (2d Cir. 2006) (holding that an adverse

5    credibility   determination   can     be   dispositive   of   asylum,

6    withholding of removal, and CAT relief if all claims are based

7    on the same factual predicate).

8        For the foregoing reasons, the petition for review is

9    DENIED.    As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is VACATED,

11   and any pending motion for a stay of removal in this petition

12   is DISMISSED as moot.    Any pending request for oral argument

13   in this petition is DENIED in accordance with Federal Rule of

14   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

15   34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O=Hagan Wolfe, Clerk




                                       5